
	

113 HR 5586 IH: You Own Devices Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5586
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Farenthold introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 17, United States Code, to provide that the first sale doctrine applies to any
			 computer program that enables a machine or other product to operate.
	
	
		1.Short TitleThis Act may be cited as the “You Own Devices Act”.
		2.First Sale Doctrine and Certain Computer Programs
			(a)In GeneralSection 109 of title 17, United States Code, is amended by adding at the end the following:
				
					(f)Transfer of Certain Computer Programs
						(1)In generalNotwithstanding section 106 or section 117, if a computer program enables any part of a machine or
			 other product to operate, the owner of the machine or other product is
			 entitled to transfer an authorized copy of the computer program, or the
			 right to obtain such copy, when the owner sells, leases, or otherwise
			 transfers the machine or other product to another person. The right to
			 transfer provided under this subsection may not be waived by any
			 agreement.
						(2)Security and error correctionAny right to receive modifications to the computer program described in paragraph (1) relating in
			 whole or in part to security or error correction that applied to the owner
			 of the machine or other product described in paragraph (1) shall apply to
			 the person to whom the machine or product and the copy of the computer
			 program are transferred.
						(3)Treatment of unauthorized copiesNothing in this subsection should be construed as permitting the owner of a machine or other
			 product to retain an unauthorized copy of the computer program described
			 in paragraph (1) after transferring the machine or other product and the
			 copy of the computer program to another person..
			(b)Effective DateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and
			 shall apply to transfers of computer programs occurring on or after such
			 date.
			
